DETAILED ACTION

Application Status
	Claims 1-11 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06 January 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 appears to have a larger font size on line 3 compared to the rest of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Job.
With respect to claim 1, Job discloses: An air suspension strut (1, Fig. 1) for a motor vehicle, comprising: an air spring (2) having a shock damper (3) for cushioning and damping vibrations of a motor vehicle chassis; wherein the air spring comprises an air spring cover (4) and a rolling piston (8), wherein a rolling bellows (6) is clamped in an airtight manner between the air spring cover and the rolling piston, wherein the rolling bellows, together with the air spring cover and the rolling piston, delimit a working chamber (7) filled with compressed air; wherein the shock damper is supported via a damper bearing (16) arranged on a piston rod in a pot-shaped bearing holder (portion of 4 surrounding the bearing) of the air spring cover; wherein the bearing holder is pressure-tightly closed above the damper bearing by a closure cap seal; wherein the closure cap seal comprises an inner sleeve (20) and a closure part (18) radially enclosing the inner sleeve; wherein the inner sleeve is pushed onto an end section of the piston rod, and the closure part is pushed sealingly into the bearing holder; and a strip (21) is provided between the inner sleeve and the closure part. 
Job does not disclose explicitly that the material of the rolling bellows is an elastomer, and does not explicitly disclose that the elastomer material of the strip is rubber. However, it would have been obvious to a person having ordinary skill in the art to modify Job to have the bellows made from an elastomer material and the strip made of rubber so as to provide durable and pliable components and as such materials are conventional in the art.  Further, such modifications amount merely to, “a selection of a known material based on its suitability for its intended purpose” (see MPEP 2144.07) and In re Leshin where the court held that, “(selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”.
With respect to claim 2, Job discloses: the rubber strip is formed from a solid material. 
With respect to claims 3 and 4, Job discloses all of the features as set forth above but is silent in teaching that the rubber strip has a minimum thickness of 5 mm or 10 mm. However, a person having ordinary skill in the art would have found in obvious to have a rubber strip with a minimum thickness of 5 mm or 10 mm because such a modification merely amounts to a change in dimension and only requires routine skill, and so as to provide a rubber strip that is reliable while minimizing material usage. See Gardner v. TEC Syst., where the court held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04 A). 
With respect to claim 10, Job disclose: the inner (20, Fig. 1) sleeve rests axially on a supporting piece (23) of the damper bearing (16). 
With respect to claim 11, Job discloses: a chassis for a motor vehicle (see abstract), having an air suspension strut (1, Fig. 1), the air suspension strut having an air spring (2) having a shock damper (3) for cushioning and damping vibrations of a motor vehicle chassis: wherein the air spring comprises an air spring cover (4) and a rolling piston (8), wherein a rolling bellows (6) is clamped in an airtight manner between the air spring cover and the rolling piston, wherein the rolling bellows, together with the air spring cover and the rolling piston delimit a working chamber (7) filled with compressed air; wherein the shock damper is supported via a damper bearing (16) arranged on a piston rod in a pot-shaped bearing holder (portion of 4 surrounding bearing) of the air spring cover; wherein the bearing holder is pressure-tightly closed above the damper bearing by a closure cap seal; wherein the closure cap seal comprises 
Job does not disclose explicitly that the material of the rolling bellows is an elastomer, and does not explicitly disclose that the elastomer material of the strip is rubber. However, it would have been obvious to a person having ordinary skill in the art to modify Job to have the bellows made from an elastomer material and the strip made of rubber so as to provide durable and pliable components and as such materials are conventional in the art.  Further, such modifications amount merely to, “a selection of a known material based on its suitability for its intended purpose” (see MPEP 2144.07) and because the use of elastomer materials for rolling bellows is well-known in the art, and rubber is a well-known elastomer material. Also see In re Leshin where the court held that, “(selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”.
Claims 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Job in view of Merkel (EP 2314469 B1)
With respect to claim 5, Job discloses all of the features as set forth above but is silent in teaching: the rubber strip is vulcanized together with the inner sleeve and the closure part over its respective contact surface.
Merkel discloses the use of vulcanization to connect multiple layers of rubber-elastomeric material and metal in a suspension device (see paragraph [0023]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Job in view of Merkel to arrive at the claimed invention and, “to stiffen and increase the load-bearing capacity of the suspension elements” as taught by Merkel (see paragraph [0023]).
With respect to claim 9, Job discloses all of the features as set forth above but is silent in teaching: the rubber strip is reinforced with a woven fabric. 

It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Job in view of Merkel to arrive at the claimed invention and in order to improve the performance properties of the rubber strip through reinforcement. 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Job in view of Steen (WO 2004097245 A1).
With respect to claims 6-8, Job discloses all of the features as set forth above but is silent in teaching: the rubber strip has a metal insert, and an inner and outer rubber strip divided by the metal insert comprising different rubber blends, and the metal insert is embedded fully in the rubber strip.  
Steen discloses a suspension device for ensuring the connection between two elements movable relative to each other comprising an inner sleeve (2, Fig. 1), a strip (4/3), and a metal insert (5), wherein the rubber strip is divided by the metal insert into an inner strip (4), and an outer strip (3), wherein the inner strip comprises a different material from the outer strip, and wherein the metal insert is embedded fully in the strip. Steen does not disclose that the separate materials of the inner and outer strip are different rubber blends, and instead, discloses that one strip is an elastomer and the other polyurethane. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Job in view of Steen to include a metal insert dividing the strip into an inner and outer strip, wherein the inner and outer strip comprise different materials, and wherein the metal insert is fully embedded in the strip in order to take advantage of conflicting material properties of two materials as taught by Steen (see LL. 192-198). Further, such a person would have found it obvious to use two separate rubber blends as materials for the inner and outer strip to arrive at the claimed invention so as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses air suspension struts having closure caps in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616